Appeal from an order of Oneida County Court (Donalty, J.), entered November 28, 2000, which affirmed a judgment (denominated order) of Utica City Court (Alteri, J.), dated February 8, 2000..
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner served respondents, its month-to-month tenants, with a notice to terminate the tenancy and. thereafter commenced a summary proceeding to evict them as holdover tenants. Respondents raised a defense of retaliatory eviction under Real Property Law § 223-b. Following a trial, City Court granted judgment in favor of petitioner. County Court properly affirmed the judgment. Petitioner established that it did not seek to evict respondents in retaliation for their good faith complaint of a code violation or participation in the activities of a tenants’ organization (see, Real Property Law § 223-b [1] [a], [c]), and respondents failed to disprove *867petitioner’s credible explanation of a non-retaliatory motive for the eviction by a preponderance of the evidence (see, Real Property Law § 223-b [5]). Present — Green, J.P., Scudder, Kehoe, Burns and Gorski, JJ.